        Case 9:19-cv-00147-DLC Document 72 Filed 05/10/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 TIMOTHY J. MCCUE, M.D.,                           CV 19–147–M–DLC

                      Plaintiff,

        vs.                                               ORDER

 INTEGRA IMAGING, P.S., a
 Washington Professional Service
 Corporation,

                      Defendant.


      Before the Court is the parties’ Stipulation for Dismissal with Prejudice

pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(ii). (Doc. 71.) The parties confirm

that this action has been settled on the merits. Accordingly,

      IT IS ORDERED that this matter is DISMISSED with prejudice, each

party to bear its own costs and attorneys’ fees.

      DATED this 10th day of May, 2021.




                                          1
